UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 11-7527


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

ARTHUR F.    JONES,    a/k/a   Arthur   Palmer,   a/k/a   June,   a/k/a
Junior,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:99-cr-00362-DCN-1; 2:11-cv-70058-DCN)


Submitted:    February 23, 2012               Decided:    February 29, 2012


Before DUNCAN, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur F. Jones, Appellant Pro Se.    Sean Kittrell, Assistant
United   States Attorney,  Charleston,   South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Arthur F. Jones seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion to vacate the

court’s order denying his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion. *      The order is not appealable unless a circuit justice or

judge       issues     a    certificate      of    appealability.         28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue       absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,     537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.


       *
       We note that the district court should have construed
Jones’s Rule 60(b) motion as an unauthorized second or
successive § 2255 motion and dismissed it on that basis, as the
motion attacked the merits of the underlying order, rather than
a defect in the § 2255 proceeding.         See United States v.
Winestock, 340 F.3d 200, 206 (4th Cir. 2003).



                                             2
               On     appeal,     as   in   the    district       court,       Jones    seeks

review of the underlying merits of his § 2255 motion.                               Jones’s

request for relief amounts to an unauthorized successive § 2255

motion.        Accordingly, we deny a certificate of appealability and

dismiss the appeal.

               We     further     construe       Jones’s    notice       of    appeal    and

informal brief as an application to file a second or successive

§ 2255 motion.          Winestock, 340 F.3d at 208.                In order to obtain

authorization to file a successive § 2255 motion, a prisoner

must     assert       claims      based     on    either:        (1) newly       discovered

evidence,       not    previously      discoverable        by    due     diligence,      that

would     be    sufficient        to   establish      by     clear       and     convincing

evidence       that,     but    for    constitutional           error,    no     reasonable

factfinder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, previously unavailable,

made retroactive by the Supreme Court to cases on collateral

review.         28    U.S.C.A.     § 2255(h)       (West    Supp.       2011).      Jones’s

claims do not satisfy either of these criteria.                            Therefore, we

deny authorization to file a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented       in    the     materials

before    the       court   and    argument       would    not    aid    the     decisional

process.

                                                                                  DISMISSED

                                             3